     Case 1:19-cv-00655-DAD-BAM Document 36 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM RAY HUFFMAN,                              Case No. 1:19-cv-00655-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S “MOTION
                                                        TO DISREGARD FILING” AS MOOT AND
13           v.                                         CONSTRUING AS OPPOSITION TO
                                                        DEFENDANTS’ MOTIONS TO DISMISS
14    BATRA, et al.,
                                                        (ECF No. 35)
15                       Defendants.
                                                        FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff William Ray Huffman (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained

19   pursuant to the California Welfare and Institutions Code § 6600 et seq. are considered civil

20   detainees and are not prisoners within the meaning of the Prison Litigation Reform Act. Page v.

21   Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000). This action proceeds on Plaintiff’s first amended

22   complaint against Defendants Batra, Withrow, and Hamerick for denial of medical care in

23   violation of the substantive component of the Due Process Clause of the Fourteenth Amendment.

24          On October 13, 2020, Defendants Hamerick and Withrow filed a motion to dismiss on the

25   ground that this action is barred by the doctrines of collateral estoppel and res judicata. (ECF No.

26   30.) On November 6, 2020 Defendant Batra filed a motion for judgment on the pleadings on the

27   same basis. (ECF No. 31.) Following Plaintiff’s failure to respond to the motions to dismiss, on

28   December 14, 2020 the Court ordered Plaintiff to file an opposition or statement of non-
                                                       1
     Case 1:19-cv-00655-DAD-BAM Document 36 Filed 12/29/20 Page 2 of 2


 1   opposition to the pending motions to dismiss. (ECF No. 34.)

 2          On December 23, 2020, Plaintiff filed a response which was docketed as a “Motion to

 3   Disregard Filing.” (ECF No. 35.) Upon review of the document, it appears Plaintiff is attempting

 4   to file his opposition to the motions to dismiss, rather than a motion. As such, the Plaintiff’s

 5   “motion” is denied as moot. The Court will construe the filing as Plaintiff’s oppositions to

 6   Defendants’ pending motions to dismiss and will reset the briefing schedule.

 7          Accordingly, Plaintiff’s “Motion to Disregard Filing,” (ECF No. 35), is HEREBY

 8   DENIED as moot, and shall be construed as Plaintiff’s opposition to Defendants’ motions to

 9   dismiss, (ECF Nos 30, 31). Defendants’ replies, if any, shall be filed within fourteen (14) days

10   from the date of service of this order.

11
     IT IS SO ORDERED.
12

13      Dated:     December 28, 2020                           /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
